Citation Nr: 1403133	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the reduction in the evaluation of service-connected residuals of prostate cancer from 100 percent to 60 percent was proper.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Buffalo, New York rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2012 that reduced the evaluation from 100 percent to 60 percent for residuals of prostate cancer, effective October 1, 2012.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper rather than as a claim for an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Moreover, as the rating reduction was initiated by VA and not as a result of a claim by the Veteran for an increased rating and given the Veteran's numerous statements, including in his notice of disagreement, indicating that he merely desires VA not to reduce his 100 percent rating the Board concludes that a claim for increased rating is not before the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDINGS OF FACT

1.  In June 16, 2011, the RO issued a rating decision and concurrent notice of a proposed reduction for residuals of prostate cancer from 100 to 60 percent, along with the Veteran's procedural rights under 38 C.F.R. § 3.105(e) to dispute the reduction.  

2.  In a July 2012 rating decision, the RO reduced the Veteran's evaluation for residuals of prostate cancer from 100 percent to 60 percent, effective October 1, 2012.

3.  The probative evidence of record at the time of the July 2012 rating decision establishes that the Veteran's residuals of prostate cancer were manifested by voiding dysfunction, which requires the use of an appliance and the wearing of absorbent material which must be changed more than 4 times day; and erectile dysfunction.


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for residuals of prostate cancer from 100 percent to 60 percent effective October 1, 2012 was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 4.115a, 4.115b, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

With regard to the restoration or propriety of a reduction appeal, the Board notes that such appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim or application for benefits.  As such, it arises from an action initiated by the RO, not the Veteran. The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the VCAA do not apply to this claim.

As discussed above, while initially construed as an increased rating claim, the issue on appeal stems from the Veteran's disagreement with the reduction of his 100 percent evaluation for residuals of prostate cancer.  As such, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i) (2013).  Pursuant to 38 C.F.R. § 3.105(e) , when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e).

The Board notes that the Veteran was notified in June 2011 of the RO's proposal to reduce his residuals of prostate cancer evaluation.  He was also informed of the evidence considered in rendering this decision, as well as his appellate rights, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level, prior to the July 2012 rating decision effectuating the proposed reduction.  The Board thus finds that the notice requirements under 38 C.F.R. § 3.105(e) were met.

The Board notes that the Veteran's VA treatment and private treatment records have been obtained.  The Veteran was also afforded VA examinations in June 2011 and November 2012.  The Veteran has not indicated that there is any additional evidence that should be obtained to substantiate the claim.  

II. Analysis

Evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In addition to satisfying the notice procedures outlined above, the RO must gather evidence to establish that a rating reduction is proper.  According to the applicable criteria, for those evaluations which have been in effect for five years or more, the Agency of Original Jurisdiction (AOJ) is to ensure the greatest degree of stability of disability evaluations possible.  This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2013).

However, those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344(c) (2013).  

Here, the Veteran's 100 percent prostate cancer rating was in effect from February 20, 2009 to September 30, 2012, a period of approximately three and a half years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) did not apply to his rating, which was subject to reduction on reexamination demonstrating improvement in the underlying disability.  38 C.F.R. § 3.344(c). 

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992

The Veteran's residuals of prostate cancer are evaluated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), which generally provides for a 100 percent rating for six months after therapeutic procedure.  Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.

Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101 warrants a noncompensable evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension that is at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent rating.  38 C.F.R. § 4.115a.  There are higher schedular criteria for renal dysfunction in the Rating Schedule.  However, the Veteran does not assert, and the evidence does not show that he has renal dysfunction.  Therefore, these criteria do not apply in this case. 

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation.  A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation.  A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a.  There are no criteria for a rating higher than 60 percent. 

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  38 C.F.R. § 4.115a.  There are no criteria for a rating higher than 40 percent. 

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a. There are no criteria for a rating higher than 30 percent. 

In this case, the predominant area of genitourinary dysfunction is urinary leakage.

Service connection for prostate cancer was granted in a July 2009 rating decision and a 100 percent evaluation was assigned, effective February 20, 2009, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  In a June 2011 rating decision, the RO awarded special monthly compensation based on loss of use of the creative organ, effective March 19, 2009, and proposed to reduce the Veteran's 100 percent evaluation for residuals of prostate cancer to a 60 percent rating.  In a July 2012 rating decision, the RO effectuated the decrease of the Veteran's 100 percent evaluation for residuals of prostate cancer to 60 percent, effective October 1, 2012, under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

The Veteran contends that the July 2012 rating decision which reduced his evaluation of his residuals of prostate cancer from 100 percent to 60 percent was improper.  He asserts that his 100 percent rating should be restored given his recently elevated PSA's, his need for hormone therapy, and future surgery to correct the complications from his prostatectomy.  See July 2012 notice of disagreement.

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reduction. The Board concludes that it does.

A December 2010 VA treatment record reflects that the Veteran underwent a radical prostatectomy in March 2009 to treat his adenocarcinoma of the prostate.  He completed radiation therapy in July 2010 and currently receives androgen deprivation therapy (hormonal therapy) with Lupron injections.  Since his March 2009 surgery, the Veteran has had erectile dysfunction and urinary incontinence.  

In June 2011, the Veteran underwent a VA examination.  In the course of that examination, the Veteran reported that he still experienced urinary leakage and erectile dysfunction following his radical prostatectomy.  He said his urinary symptoms consisted of urgency, hesitancy or difficulty starting stream, dribbling, and urine retention.  The Veteran said that to control his urinary leakage, he was required to wear absorbent material that had to be changed more than four times per day.  The Veteran has undergone bladder dilation for his urinary incontinence.  The examiner diagnosed the Veteran as having prostate cancer with residuals of erectile dysfunction, incontinence and urinary retention.  

A January 2012 statement of the Veteran's treating physician, Dr. Messing, reflects that the Veteran had an undetectable prostate-specific antigen (PSA) ("Measurement of PSA serum levels is used as a screening test for prostate cancer.").  DORLAND'S MEDICAL DICTIONARY 106 (32nd ed 2012).  Dr. Messing found that the Veteran still continued to have urinary incontinence requiring him to use four to five absorbent pads a day.  Dr. Messing also noted that when asked to cough, the Veteran did lose some urine.   

An April 2012 private treatment record reveals that the Veteran had an advanced male sling implanted to treat his urinary incontinence.  However, the Veteran reported a worsening of his symptoms rather than improvement.  Dr. Messing was unable to offer a cause for the worsening of his incontinence.  He did note that the Veteran's PSA level was detectable for the first time in several years.  

A June 2012 private treatment record reflects that after the Veteran underwent CT and bone scans, the results detected no disease was present.  They did find, however, that the Veteran's PSA had continued to rise.  His treating physician recommended that he resume the hormonal therapy with Lupron injections to treat his elevated PSA.  

In November 2012, the Veteran underwent another VA examination.  The examiner reported that the Veteran had voiding dysfunction which caused urine leakage requiring the use of absorbent material that had to be changed two to four times a day and the use of an appliance - an artificial sphincter procedure and advanced male sling.  The Veteran also experienced urinary frequency of daytime voiding every two to three hours and nighttime awakening to void three to four times per night.  The examiner found that the Veteran's erectile dysfunction was caused by his prostate surgery and that the Veteran was able to treat his condition with medication.  A December 2012 addendum explained that the Veteran's urinary incontinence may prevent the most physical employment, because he had to change his absorbent material two to four times a day, however, most people would still be able to work.  

Statements submitted by the Veteran in September 2012 contend that he had to change his absorbent pads 275 times per month.  He also asserts that the Lupron injections he took to treat his elevated PSA levels caused him to experience hot flashes, fatigue, and shortness of breath.  He claimed that the medication, which he took for his erectile dysfunction, was painful and did little to nothing to help with his condition.  

In September 2012, the Veteran's daughter also submitted a statement explaining that the Veteran's urinary incontinence impacted his daily activities.  Because he had to use nine pads a day, he wouldn't leave his house for more than an hour at a time.  Moreover, the urine odor made him avoid interacting with people unfamiliar with his condition.  His frequent nighttime urine awakenings prevented him from maintaining adequate sleep.  

With regards to the propriety of the rating reduction, the medical evidence of record shows that the Veteran received a VA examination in June 2011, approximately three and half years after his March 2009 radical prostatectomy and almost one year after the completion of his radiation therapy.  The medical evidence of record does not show that there has been a local reoccurrence or metastasis of the Veteran's prostate cancer at that time.  Accordingly, a 100 percent evaluation was no longer warranted under Diagnostic Code 7528 at the time of the July 2012 rating reduction, and the disability was to be rated on its residuals of voiding dysfunction or renal dysfunction, whichever was predominant.  Id.  Consequently, the criteria for a continued 100 percent evaluation are not met and a reduction in the total rating is appropriate.  See 38 C.F.R. § 4.115b, DC 7528 (2013).

Having concluded that the RO correctly followed the necessary procedures to reduce the 100 percent rating, and that reduction from a 100 percent rating was appropriate, the Board must still also consider whether a reduction to 60 percent was correct.

As previously noted, there is no medical evidence of renal dysfunction associated with the Veteran's residuals of prostate cancer.  Accordingly, the Board will not address the rating criteria for renal dysfunction in determining whether the rating reduction to 60 percent was proper at the time of the July 2012 rating decision.

At the time of the July 2012 rating decision, the medical evidence shows, and the Veteran repeatedly cited two separate residuals of his prostate cancer.  The first was erectile dysfunction.  He noted that the medication that he took to treat his symptoms was not effective.  However, special monthly compensation for loss of use of the creative organ has been awarded.  See 38 C.F.R. § 3.350(a) (2013).  This additional compensation of special monthly compensation for loss of use of the creative organ was awarded effective March 19, 2012 and has never been reduced or discontinued.  Accordingly, compensation for his erectile dysfunction as a result of his service-connected prostate cancer has been awarded and awarding further compensation for this symptomatology would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The second residual is urinary incontinence.  Under the diagnostic criteria, a 60 percent rating is the highest rating that the Veteran can be assigned for urine leakage.  As the evidence shows, in order to treat his urinary incontinence, the Veteran required the use of an appliance (advanced male sling) and changed his absorbent pads more than four times a day.  Therefore, the Board finds that the Veteran's residuals of prostate cancer are most appropriately characterized by a 60 percent evaluation.  

In sum, the July 2012 rating reduction was proper based on the medical evidence of record showing that there had been no local reoccurrence or metastasis of the prostate cancer.  As such, the rating criteria required that the 100 percent evaluation be discontinued and that the Veteran be rated on the basis of the residual symptoms.  The evidence also reflects that the Veteran's urinary leakage symptoms of voiding dysfunction met the criteria for a 60 percent evaluation, the highest evaluation available under the rating schedule for voiding dysfunction.  

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the evidence of record supports the findings in the June 2011 VA examination report, lay statements, and private and VA medical records that were the basis for the rating reduction.  See July 2012 rating decision.

In reaching this decision, the Board considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence demonstrates that reduction was proper, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Considerations

The Board also has considered whether the Veteran's 100 percent rating should not have been reduced due to extraschedular considerations.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)  (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation of 60 percent for the service-connected prostate cancer residuals is inadequate.  While the Board sympathizes with the Veteran's ongoing difficulties, his problems are the exact type contemplated in his current ratings.  In that regard, a comparison between the level of severity and symptomatology of the Veteran's prostate cancer residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran primarily reports urinary incontinence and erectile dysfunction.  The current separate 60 percent rating under DC 7528 is specifically for urinary incontinence and is the maximum rating available for this problem.  As to the Veteran's erectile dysfunction, he is separately service connected for this problem and is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems with sexual intimacy.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) was not warranted.


ORDER

The reduction in the evaluation of the service-connected residuals of prostate cancer from 100 percent to 60 percent was proper, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


